Title: From Thomas Jefferson to Robert Smith, 15 June 1804
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir 
            Washington June 15. 04.
          
          The calls for our gunboats at Charleston, Savanna, Mobille & N. Orleans are very imperious. the late insult to our peace officers at Savannah should never be permitted to be repeated a second time. Capt Casson tells me mr Fox is engaged in making the drawings for the lighter gun boat. but while the drawings are preparing to be sent to the several places of construction, could not your orders go immediately to the constructors to be making all the necessary provisions preparations, and contracts, so that the boats may be got ready as expeditiously as possible? will you be so good as to think of this and give your orders accordingly? in the mean time I have so far anticipated those which may respect the gun-boat here (say No. 1. for that will be the best way of naming them) as to desire Capt Casson to get her ready for sea immediately. they begin on her this day and will expect your orders for their continuance. she will be ready by the time of your return here, when we will consider on her destination. in Coleman’s paper of June 11. is a piece which I take for granted is written by Truxton. Accept my affectionate salutations & assurances of great esteem & respect.
          
            Th: Jefferson 
          
         